Citation Nr: 0701298	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
June 2004.  A statement of the case was issued in July 2004, 
and a substantive appeal was received in July 2004.  

A VA Form 9 was received in July 2004 indicating that the 
veteran requested a Board hearing.  However, a statement from 
the veteran's representative was received in June 2006 
stating that the veteran would not attend the scheduled Board 
hearing.  Accordingly, the Board finds that the veteran has 
withdrawn his request for a Board hearing. 

In December 2006, the veteran's representative submitted a 
motion to have the case advanced on the docket due to the 
veteran's advanced age.  The motion was granted by the Board 
in January 2007 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).
   

FINDING OF FACT

The veteran's tinnitus is related to noise exposure during 
his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for tinnitus.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).   Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service medical records are negative for complaints of 
tinnitus in service.  The veteran's January 1944 entrance and 
February 1946 exit examinations showed that the veteran's 
ears were clinically evaluated as normal.  No tinnitus was 
reported at either examination.    

The veteran was afforded a VA audiological examination in 
April 2004.  The veteran indicated to the examiner that he 
served in the Navy as a guard aboard merchant ships.  He 
further indicated that his military noise exposure consisted 
of a combination of 3-inch guns and 20 mm guns.  The veteran 
noted that during the course of gunfire, he had little, if 
any, ear protection available.  It was noted that the veteran 
gave a 4 to 5 year history of only occasional, rare bilateral 
tinnitus.

The examiner noted that service medical records were negative 
for tinnitus and that the veteran had indicated normal 
hearing at separation from service.  It appeared to the 
examiner that the veteran's occasional tinnitus occurred 
subsequent to separation from active service.  He continued 
that the occasional tinnitus was a normal finding and should 
not be considered pathologic.  It was the examiner's opinion 
that the most likely etiology of the veteran's tinnitus was 
presbycusis.  He further noted that since there was no 
tinnitus indicated while the veteran was in service, it was 
less likely than not that the veteran's tinnitus was related 
to military noise exposure.  The examiner did not diagnose 
the veteran with tinnitus.    

A June 2004 statement from Amin Musani, Au.D. noted that at 
his examination, the veteran reported firing 3 inch guns 
daily during basic training and firing 20 mm cannons at least 
once a day shooting 25 rounds per day.  The veteran further 
noted that he fired without hearing protection and claimed 
that this resulted in severe ringing in his ears and hearing 
loss.  It was noted that the veteran was issued cotton for 
hearing protection.  In the end, Dr. Musani opined that the 
veteran's hearing loss was service connected.  In a September 
2004 letter, Dr. Musani indicated that he had reviewed the 
veteran's service records and history and believed that the 
veteran's "current hearing condition" is more than likely 
related to service. 

Based on Dr. Musani's opinion, the RO granted service 
connection for bilateral hearing loss by rating decision in 
November 2004.  In reviewing the veteran's service medical 
records, there does not appear to be any evidence of hearing 
loss during service.  It appears that the RO's grant of 
service connection for hearing loss was based on the 
veteran's noise exposure during service.  It therefore 
appears established that the veteran suffered hearing loss 
during service.  Although Dr. Musani's opinion did not 
expressly state that the tinnitus was due to the noise 
exposure, it is clear from this examiner's overall report 
that he was aware of the veteran's reported history of 
tinnitus over the years since the noise exposure.  Under 
these circumstances, the Board believes it would be 
inconsistent to deny service connection for tinnitus based on 
noise exposure when VA has already granted service connection 
for hearing loss on that basis, especially when there is 
nothing in contemporaneous service medical records showing 
complaints or clinical findings of either.  The April 2004 VA 
examiner also opined that the veteran's hearing loss was not 
related to service, but the RO found Dr Musani's opinion to 
be more persuasive.  Resolving all reasonable doubt in the 
veteran's favor, the Board believes that service connection 
for tinnitus should also be granted on the same basis as the 
RO granted service connection for hearing loss.  Under the 
circumstances of this case, the Board believes that the 
phrase "current hearing condition" used by Dr. Musani in 
his September 2004 letter can reasonably be read to include 
tinnitus. 

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 


ORDER

Entitlement to service connection for tinnitus is warranted.  
The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


